Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark


This Office action has been issued in response to amendment filed on 08/27/2021. 


Allowance

Claims (1, 39-47) and (48-55) are allowable.
Claims 2-38 are cancelled.


Reason for Allowance


The cited arts of Suzuki et al. US Patent Application US 7801673 B2 (hereinafter Suzuki) in view of Onaka et al. US Patent Application Publication US 20130190977 Al (hereinafter Onaka) and further in view of Meegan et al. US Patent Application Publication US 20140298259 Al (hereinafter Meegan) teach communication and content display on a recreational vehicle.
Claims (1, 39-47) and (48-55) are allowable. Independent claims 1 and 48 are allowable because the cited arts of record do not teach a controller supported by a recreational vehicle frame that is wirelessly and operatively coupled to multiple devices that include a driver portable communication device, the driver audio interface device, a passenger portable communication device and the passenger audio interface device.  
Suzuki et al. US Patent Application US 7801673 B2 (hereinafter Suzuki) in view of Onaka et al. US Patent Application Publication US 20130190977 Al (hereinafter Onaka) and further in view of Meegan et al. US Patent Application Publication US 20140298259 Al (hereinafter Meegan) do not explicitly disclose, teach, or suggest the claimed limitations of a method of:

a frame supported by the plurality of ground engaging members;
at least one controller supported by the frame, the at least one controller being adapted to be operatively coupled to the driver portable communication device, the driver audio interface device, the first passenger portable communication device, and the first passenger audio interface device, the at least one controller being configured to communicate first audio information between the driver portable communication device and the driver audio interface device and to communicate second audio information between the first passenger portable communication device and the first passenger audio interface device, wherein the at least one controller is adapted to be operatively wirelessly coupled to at least three of the driver portable communication device, the driver audio interface device, the first passenger portable communication device, and the first passenger audio interface device.

(in combination with all other features in the claim).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144